10 So.3d 1129 (2009)
Gregory C. BINDNER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-344.
District Court of Appeal of Florida, Fifth District.
May 1, 2009.
Gregory C. Bindner, Graceville, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Our affirmance is without prejudice to Gregory Bindner filing a legally sufficient motion to correct or modify sentence.
ORFINGER, EVANDER and COHEN, JJ., concur.